McNally, J.
(dissenting). I dissent and vote to affirm. The crime of grand larceny in the first degree (Penal Law, § 1294) is punishable by imprisonment for a term up to 10 years (Penal Law, § 1295). The sentence of one year imposed on this defendant was a proper exercise of discretion on the part of the sentencing Judge.
Botein, P. J., Breitel and M. M. Frank, JJ., concur with Valente, J.; McNally, J., dissents and votes to affirm in opinion.
Judgment modified on the law and in the exercise of discretion to the extent of suspending the execution of the sentence and placing the defendant on probation for the one-year period, and, as so modified, affirmed. Settle order on notice.